DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
1) Relative to claims 2-17, Applicant should change, “The method as claimed in claim”, to “The method of claim”.
2) Claim 1 recites the limitation "the order" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
3) Relative to claim 1, several other lines are unclear.  What step is happening first, second, and so on.  Lines 12-15 are unclear.  How and where are the mixed containers being formed using the single-goods?  In line 1, Applicant recites “removing” goods, but is Applicant referring to “delivering” goods?  Applicant needs to clearly explain the steps in the claim.  How many orders does the claim include, one order or more than one order?  Does the distribution center also have a picking station as recited in the claim?  Is the picking station apart of the “store”?  The following is merely an example, and Applicant is encouraged to make amendments as necessary.  Does Applicant mean: 
“A method for removing goods belonging to one or more orders from storage in a distribution center to perform order fulfillment, the distribution center having a store comprising storage racks and storage rack aisles, and a picking region; 
the one or more orders comprise a combination of goods from single-type containers and mixed containers, and when the order is requested, all the goods assigned to the order are removed from a particular order storage rack aisle that has been designated to store all goods belonging to the order, the method comprising:
initially placing goods into the storage racks in the form of single-type containers for storage;
transferring into an order storage rack aisle that has been designated for the order, single-type container goods that are required to fulfil the order but are not already present within the designated order storage rack aisle, the single-type container goods are transferred from storage racks along another storage rack aisle using a cross-transport;  
picking from different single-type containers to produce at least one mixed container of the requested order, the at least one mixed container of the order is produced in at least one picking station, the at least one picking station is supplied with different goods from the single-type containers from the storage racks to produce the at least one mixed container;
placing the at least one produced, mixed container into the order storage rack aisle that has been designated for the order; and
removing all the goods for the order comprising single-type containers and at least one mixed containers from the order storage rack aisle that was designated to store the order.”
4) Relative to claim 2, what is the main point of this claim?  Is the main point that the order storage rack aisle is predetermined?  Is Applicant referring to the order storage rack aisle being designated for one order after a first order item is placed?  The claim requires clarification.
5) Relative to claims 6 and 13, does Applicant mean: “The method of claim 4, wherein single-type containers are cross-transported between adjacent storage rack aisles at cross-conveyance locations within adjacent storage racks, and the single-type containers are moved by a load picking-up device of the rack serving apparatuses.”?
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-17 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claim 1, the prior art does not disclose:
A method for removing goods from storage for order fulfilment from a distribution center having a store that has storage racks and storage aisles;
the order is a compilation of goods from single-type and mixed containers, 
the goods are initially placed into storage in the storage racks in the form of single-type containers and, when an order is requested to be filled, all the goods assigned to the order are removed from a single order storage rack aisle that has been designated to store the order; the method comprising:
transferring by a cross-transport from another storage rack aisle into the order storage rack aisle single-type containers goods that are required to fulfil the order but are not present within the particular order storage rack aisle of the storage racks; the single-type container goods are transferred within the storage racks by a cross transport from the another storage rack aisle into the designated order storage rack aisle; and
producing at least one mixed container of the order by picking from single-type containers at least one picking station and,
the at least one picking station is supplied with single-type containers from the same storage racks to produce the at least one mixed container;

placing the at least one mixed container into the designated order storage rack aisle of the storage rack; and
removing all the goods of the order from storage from the order storage rack aisle that has been designated for the order, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655